Opinion by
Mb. Justice Dean,
This is an appeal by the legatees from the same decree from which the executors of their father’s estate appealed, and in which an opinion has been this day handed down, ante, p. 531. We fail to discover such merit in any of the assignments of error as calls for special notice. All of them are to findings and conclusions of the auditors, which findings and conclusions are sufficiently vindicated in the report filed.
The appeal is therefore dismissed, costs to be paid out of the fund.